MEMORANDUM **
Anthony J. Valadez, Jr., appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging the county falsely imprisoned him past his five day sentence for contempt of court and was deliberately indifferent to his serious medical needs while he was in the county jail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and its dismissal for failure to state a claim, Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir.2001). We affirm.
The district court properly granted summary judgment for defendants with respect to Valadez’s false imprisonment claim as the length of his detention was in accordance with a court order. See Estate of Brooks ex rel. Brooks v. United States, 197 F.3d 1245, 1249 (9th Cir.1999).
The district court properly granted summary judgment for defendants with respect to Valadez’s deliberate indifference claim because he failed to raise a triable issue of fact as to whether their treatment resulted in further significant injury or the “unnecessary and wanton infliction of pain.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc). The district court properly concluded that the availability of an alternate appropriate treatment does not establish that the defendants showed deliberate indifference to Valadez’s serious medical condition by deciding to treat him at the jail. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
The district court properly granted Judge Pangman’s motion to dismiss under the doctrine of judicial immunity. See Schucker v. Rockwood, 846 F.2d 1202, 1204 (9th Cir.1988) (per curiam).
Valadez’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.